UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 02-6879



EZRA CHARLES CALLOWAY,

                                                Plaintiff - Appellant,

          versus


PRINCE   GEORGE’S    COUNTY,  MARYLAND;      BARRY
STANTON, Warden;      MAJOR CRUMBECKER;      SHIFT
SERGEANT CRUMP,

                                               Defendants - Appellees,

          and


PRINCE GEORGE’S COUNTY CORRECTIONAL CENTER;
RICARDO WILLIAMS, II,

                                                            Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-02-324-AW)


Submitted:   August 15, 2002                 Decided:   August 22, 2002


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Ezra Charles Calloway, Appellant Pro Se.             Rhonda Lee Weaver, Upper
Marlboro, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

       Ezra Charles Calloway appeals the district court’s order

denying   relief   on   his   42    U.S.C.A.    §    1983   (West   Supp.   2001)

complaint.    We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.           See Calloway v. Prince George’s

County, No. CA-02-324-AW (D. Md. May 16, 2002).               We dispense with

oral   argument    because    the    facts     and    legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                       AFFIRMED




                                       2